Citation Nr: 1135348	
Decision Date: 09/21/11    Archive Date: 10/03/11

DOCKET NO.  08-37 280	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in New York, New York


THE ISSUES

1. Whether new and material evidence has been submitted to reopen a claim of entitlement to service connection for a heart murmur.

2. Whether new and material evidence has been submitted to reopen a claim of entitlement to service connection for a right leg disability.

3. Whether new and material evidence has been submitted to reopen a claim of entitlement to service connection for a left leg disability.

4. Service connection for a back disability.

5. Service connection for a dental disability.

6. Service connection for a nervous disability claimed as cranial nerve disability due to enlarged fourth ventricle.

7. Service connection for a peripheral nerve disability, claimed as meralgia paresthetica.


WITNESS AT HEARING ON APPEAL

Veteran


ATTORNEY FOR THE BOARD

Jebby Rasputnis, Associate Counsel


INTRODUCTION

The Veteran served on active duty from August 1980 to August 1984 and from March 1985 to January 1986.

These matters come before the Board of Veterans' Appeals (Board) on appeal of a December 2007 rating decision of the New York, New York Regional Office (RO) of the Department of Veterans Affairs (VA). 

The December 2007 rating decision included a denial of service connection for an anxiety disorder. The Veteran timely appealed that denial, but the claim was granted during the pendency of his appeal in a September 2009 rating decision. He did not submit a second notice of disagreement (NOD) to the September 2009 decision. Appellate review concerning the compensation level or the effective date assigned for the psychiatric disability has not been initiated so the issue is not reflected on the title page. Grantham v. Brown, 114 F.3d 1156 (Fed. Cir. 1997). 

In June 2011, the Veteran, accompanied by his authorized representative, appeared at a videoconference hearing held before the below-signed Veterans Law Judge in Washington, D.C. A transcript of that hearing has been associated with the claims file.

The issues of entitlement to service connection for bilateral leg disabilities and a heart murmur were certified to the Board as direct claims for service connection. However, the Veteran was previously denied service connection for bilateral leg disabilities in November 1986, March 1987, and September 2004. He was previously denied service connection for a heart murmur in November 1986. He did not appeal these denials. The Board has recharacterized these issues to correctly reflect the procedural history. See 38 C.F.R. § 19.35 (2010) (certification is for administrative purposes and does not serve to either confer or deprive the Board of jurisdiction of an issue).

The appeal is REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC, to ensure compliance with applicable law. VA will notify the Veteran if further action is required on his part.


REMAND

The Veterans Claims Assistance Act of 2000 (VCAA) requires that VA inform a claimant about the information and evidence not of record that is necessary to substantiate a claim. In Kent v. Nicholson, 20 Vet. App. 1 (2006), the Court held that notice to claimants seeking to reopen previously denied claims must state the reasons for the last final denial and the evidence and information that is necessary to reopen the claim. 

The RO mailed the Veteran VCAA notice in July 2005, but the letter did not identify the bases for the prior denials of his claims for service connection for a heart murmur and bilateral leg disabilities as required by Kent, 20 Vet. App. 1. The letter also did not provide notice as to how VA assigns disability ratings and effective dates in compliance with Dingess v. Nicholson, 19 Vet. App. 473 (2006). The RO/AMC must send a corrective letter to the Veteran.

The RO/AMC must further assist the Veteran in gathering pertinent evidence. He has informed VA that he is in receipt of disability benefits from the Social Security Administration (SSA) and provided VA with a copy of his award letter and the SSA decision. However, VA must attempt to gather the records on which the SSA decision was based. 38 U.S.C.A. § 5103A (West 2002); 38 C.F.R. § 3.159(c)(2) (2010). 

The Veteran has also informed VA of additional pertinent private evidence: in June 2000 he informed a VA health care provider that his (former) employer had evaluated his leg disability; in a June 2005 statement he reported receiving civilian dental treatment; and he stated (and his service treatment records reflect) that he received in-service medical care from Onslow Memorial Hospital. VA treatment records also reflect that the Veteran was referred to University Hospital at Stony Brook for cardiac treatment. While this case is in remand status, the RO/AMC must provide the Veteran with additional authorization forms so that VA can make efforts to obtain this pertinent evidence on his behalf. As the last VA treatment records within the claims file are dated March 2009, VA also must gather records of more recent treatment.

The appeal is therefore REMANDED to the RO/AMC for the following actions:

1. Afford the Veteran an additional opportunity to submit any information that is not evidenced by the current record. Obtain records of any VA care provided to the Veteran after March 2009. Provide the Veteran with the necessary authorizations for the release of any private treatment records not currently on file - to specifically include, but not limited to, records from any former employer who evaluated his claimed leg disability, any civilian dentist, the University Hospital at Stony Brook, and Onslow Memorial Hospital. Obtain any identified records and associate them with the claims folder. If unsuccessful in obtaining any medical records identified by the Veteran, inform him and provide him an opportunity to submit copies of the outstanding medical records. 

2. Contemporaneously with the notice to the Veteran as detailed in paragraph 1, provide him with notice in accordance with the Kent and Dingess decisions cited to above. The notice must identify the bases for the prior denial of his claims for entitlement to service connection for bilateral leg disabilities and a heart murmur and describe the evidence necessary to reopen those claims. The letter also must provide notice as to the assignment of disability ratings and effective dates.

3. Obtain from the SSA a copy of the evidence relied on in any decision regarding the Veteran's eligibility for disability benefits or eligibility for Supplemental Security Income (SSI) due to disability. The records must specifically include, but are not limited to, medical records and the SSA hearing transcript. Those records will be associated with the claims folder. If the records are unavailable, document the unavailability within the claims file and advise the Veteran so that he can submit any copies of such documents in his possession.

4. After the above has been completed, review the claims file and ensure that all of the foregoing development actions have been conducted in full. If any development is incomplete, appropriate corrective action is to be implemented. 

5. Readjudicate the Veteran's claims. Provide the Veteran (and his representative, if any) with a supplemental statement of the case (SSOC). The SSOC must contain notice of all relevant actions taken on the claims, to include a summary of the evidence and applicable law and regulations considered pertinent to the issues currently on appeal. An appropriate period of time must be allowed for response. Thereafter, if indicated, the case should be returned to the Board for appellate disposition.

The Veteran has the right to submit additional evidence and argument on the matters the Board has remanded. Kutscherousky v. West, 12 Vet. App. 369 (1999).

By this remand, the Board intimates no opinion as to the final disposition of any unresolved issue. The RO and the Veteran are advised that the Board is obligated by law to ensure that the RO complies with its directives, as well as those of the appellate courts. It has been held that compliance by the Board or the RO is neither optional nor discretionary. Where the remand orders of the Board or the Courts are not complied with, the Board errs as a matter of law when it fails to ensure compliance. Stegall v. West, 11 Vet. App. 268, 271 (1998).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2010).



_________________________________________________
Vito A. Clementi
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2010).


